Citation Nr: 1733861	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for ischemic heart disease/coronary artery disease, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a deviated nasal septum.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide agent, Valley Fever, and/or trichloroethylene exposure.

9.  Entitlement to service connection for tremors, to include as due to herbicide agent exposure.

10.  Entitlement to service connection for cataracts, to include as due to herbicide agent exposure.

11.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide agent exposure.

12.  Entitlement to service connection for an acquired psychiatric disorder.

13.  Entitlement to a rating in excess of 20 percent prior to August 8, 2016, and in excess of 40 percent thereafter, for arthritis of the lumbar spine.

14.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

15.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

16.  Entitlement to an initial rating in excess of 10 percent for residuals of left elbow injury with degenerative joint disease.

17.  Entitlement to an initial rating in excess of 10 percent for dislocation of the right elbow with impairment of flexion/extension and degenerative joint disease.

18.  Entitlement to an initial rating in excess of 10 percent for dislocation of the right elbow with supination of forearm.

19.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

20.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

21.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for ischemic heart disease/coronary artery disease, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a deviated nasal septum is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a skin disorder, to include as due to herbicide agent exposure, is denied.
Entitlement to service connection for tremors, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for cataracts, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide agent exposure, is denied.

Entitlement to service connection for an acquired psychiatric disorder, is denied.


FINDINGS OF FACT

1.  Diabetes mellitus, type II was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service, including as due to herbicide agent exposure.

2.  Ischemic heart disease/coronary artery disease was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service, including as due to herbicide agent exposure.

3.  Prostate cancer was not present during the Veteran's service and did not develop or worsen as a result of any incident during service, including as due to herbicide agent exposure.

4.  Sleep apnea was not present during the Veteran's and did not develop or worsen as a result of any incident during service.

5.  A deviated nasal septum was not present during the Veteran's service and did not develop or worsen as a result of any incident during service.

6.  Bilateral hearing loss was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service.

7.  A skin disorder was not present during the Veteran's service and did not develop or worsen as a result of any incident during service, including as due to herbicide agent exposure.

8.  The Veteran has not had a disorder manifested by tremors at any time since filing his claim for compensation.

9.  Cataracts were not present during the Veteran's service and did not develop or worsen as a result of any incident during service, including as due to herbicide agent exposure.

10.  Peripheral neuropathy of the bilateral lower extremities was not present during the Veteran's service; was not manifest within one year of discharge from service; and did not develop or worsen as a result of any incident during service, including as due to herbicide agent exposure.

11.  An acquired psychiatric disorder was not present during the Veteran's service and did not develop or worsen as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Ischemic heart disease/coronary artery disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Prostate cancer was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  A deviated nasal septum was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

6.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

7.  A skin disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

8.  Tremors were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

9.  Cataracts were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

10.  Peripheral neuropathy of the bilateral lower extremities was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

11.  An acquired psychiatric was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Appeals Management Center; and from January 2012, February 2012, February 2013, June 2014, December 2015, and October 2016 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his son testified at a hearing conducted before the undersigned in January 2017.  A transcript of the hearing has been associated with the claims file.

The Veteran was previously denied service connection for diabetes mellitus, type II in a December 2007 rating decision.  That said, at the time of the December 2007 rating decision, the Veteran's personnel records had not been obtained.  In connection with the current claim giving rise to this appeal, his personnel records were obtained.  As these records are relevant to this claim, the Board concludes that reconsideration on a de novo basis is warranted.  As such, the Board need not consider whether new and material evidence has been received, as reconsideration is proper.  See 38 C.F.R. § 3.156(c)(1) (effective on or after October 6, 2006).

Subsequent to the October 2016 Supplemental Statement of the Case, additional evidence was associated with the claims file.  However, review of the evidence reveals that such not is pertinent to the issues on appeal or is duplicative or cumulative of evidence already considered by the RO.  Thus, a remand for all issues is not necessary.  See 38 C.F.R. § 19.37 (2016).

The issues of service connection for COPD; all of the rating issues; and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  VA's Duties to Notify and  Assist 

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In finding that there are no deficiencies, the Board acknowledges that the Veteran has not been provided VA examinations for his service connection claims being decided herein.  However, the Board finds that medical opinions are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service or during any pertinent presumptive period; an in-service stressor; or that his claimed disorders may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., diabetes mellitus, coronary artery disease, bilateral hearing loss, and peripheral neuropathy (other organic diseases of the nervous system)) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus, coronary artery disease, bilateral hearing loss, and peripheral neuropathy) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including diabetes mellitus, type II, ischemic heart disease (including coronary artery disease), and prostate cancer will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

The Department of Defense (DOD) has determined that herbicide agents were also used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011).  The Veteran's unit is not one that has been determined by DOD to have operated in or near the DMZ in an area in which herbicides are known to have been applied.  However, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Diabetes Mellitus, Type II 

The Veteran asserts that his diabetes mellitus, type II is related to exposure to herbicide agents along the Demilitarized Zone (DMZ) and Camp Humphreys in Korea.  See June 2011 Statement in Support of Claim.  A July 2011 buddy statement from a fellow serviceman shows that the Veteran was close to the DMZ.  Another buddy statement received in May 2013 shows that there were batteries near the DMZ and that it was logical that the Veteran made runs there.  

The question for the Board is whether the Veteran's currently diagnosed diabetes mellitus, type II is related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for diabetes mellitus, type II is not warranted.  In this cases, the preponderance of the evidence weighs against a finding that the currently diagnosed diabetes mellitus, type II is related to the Veteran's military service.  

Initially, while diabetes mellitus, type II is a disorder presumptively related to herbicide agent exposure, the evidence does not support a finding that the Veteran was exposed to herbicide agents during service.  His personnel records show that he was stationed in Korea from May 1970 to June 1971 with Battery D, 6th Battalion, 44th Artillery.  

June and December 2011 responses from the National Personnel Records Center (NPRC) show that there were no records of the Veteran's exposure to herbicides during service.  A July 2011 memorandum from the United States Army and Joint Services Records Research Center (JSRRC) shows that, based on the evidence of record, they were unable to place the Veteran assigned to one of the units that would have been exposed to Agent Orange along the DMZ in Korea between April 1968 and July 1969.

A January 2012 response from the Defense Personnel Records Information Retrieval System (DPRIS) reveals that review of the unit history submitted by the 6th Battalion, 44th Artillery and the 38th Artillery Brigade (the higher headquarters of the 6th  Battalion, 44th Artillery) documented that the 6th Battalion, 44th Artillery was located at Reno Hill, approximately 21 miles from the DMZ.  It also shows that those histories did not document the use, storage, spraying, or transporting of herbicides.  In addition, the histories did not mention or document any specific duties performed by the unit members along the DMZ.

A January 2012 memorandum from the JSRRC shows that based on the NPRC response; review of personnel file and service treatment records (STRs); and DOD's identification of units that served in areas along the DMZ where herbicides were used, that the Veteran did not serve in a unit that DOD outlined for Korean exposure and therefore, they did not concede that the Veteran was exposed to Agent Orange while serving in Korea.

Consequently, the evidence does not support a finding of exposure to herbicide agents during service.  The Board acknowledges that the Veteran was stationed in Korea from 1970 to 1971, during a time confirmed by the DOD when herbicide agents were used in or near the DMZ.  However, as noted above, his unit is not one to have been determined by the DOD to have served in or near the DMZ when herbicide agents were used.  Additionally, the January 2012 DPRIS response shows that the histories of the Veteran's unit and the higher headquarters of his unit did not mention or document any specific duties performed by the unit members along the DMZ.  Furthermore, the 2011 responses from the NPRC also show that there are no records of the Veteran's exposure to herbicides.  After reviewing the pertinent evidence, the JSRRC concluded that the Veteran's exposure to Agent Orange could not be conceded.  

The Board acknowledges the Veteran's contentions as well as the buddy statements.  However, in light of the above, the Board is unable to conclude that the Veteran was in fact exposed to herbicide agents during service.  As such, without evidence confirming an exposure to herbicide agents during service, service connection for diabetes mellitus, type II as presumptively related to herbicide agents is not warranted.

The evidence also shows that the Veteran's diabetes mellitus, type II is not otherwise related to his military service.  The Veteran has not reported incurring any other event, injury, or disease in service other than herbicide agent exposure.  He has also not reported that the onset was during his military service.  

His service treatment records (STRs) include his March 1969 pre-induction and December 1970 separation examination, which both showed a clinically normal endocrine system.  Urinalyses at both examinations were negative for albumin and sugar.  In his reports of medical history, the Veteran denied sugar or albumin in urine.  There is no indication of any diabetes mellitus, type II complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating diabetes mellitus, type II as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran has not reported that any medical professional has related his diabetes mellitus, type II to his military service.  Except for his contended herbicide agent exposure, the Veteran has not reported any other in-service event, injury, or disease or that his diabetes mellitus, type II had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current diabetes mellitus, type II began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Here, the first evidence of diabetes mellitus, type II is not until 2007.  A May 2007 record shows that the Veteran reported being diagnosed two days earlier.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had diabetes mellitus, type II manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as diabetes mellitus is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed a normal endocrine system, negative urinalysis, and no associated complaints were made.  Additionally, the Veteran has not reported having a continuity of symptomatology.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of diabetes mellitus, type II being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of diabetes mellitus, type II, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related diabetes mellitus, type II to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is denied.  See 38 U.S.C.A § 5107 (West 2014).  

	2.  Ischemic Heart Disease/Coronary Artery Disease

The Veteran also asserts that his ischemic heart disease/coronary artery disease is related to in-service herbicide agent exposure.  See June 2011 claim.  

The question for the Board is whether the Veteran's currently diagnosed ischemic heart disease/coronary artery disease is related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for ischemic heart disease/coronary artery disease is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the currently diagnosed ischemic heart disease/coronary artery disease is related to the Veteran's military service.  

As already noted above, the Board has concluded that the evidence does not support a finding that the Veteran was exposed to herbicide agents during service.  Consequently, service connection on a presumptive basis is not warranted.  
The evidence also does not show that the Veteran's coronary artery disease is otherwise related to his military service.  The Veteran has not reported incurring any other event, injury, or disease in service other than herbicide agents exposure.  He also has not reported that his coronary artery disease began during service.  

His March 1969 pre-induction and December 1971 separation examination both revealed a clinically normal heart.  The March 1969 chest X-ray was negative; the December 1971 X-ray was essentially normal.  In his reports of medical history, the Veteran denied shortness of breath; pain or pressure in chest; and palpitation or pounding heart.  He also denied heart trouble in his separation report of medical history.  There is no indication of any coronary artery disease complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating coronary artery disease as having its onset during the Veteran's military service or as being otherwise related to his military service.  Except for his contended herbicide agent exposure, the Veteran has not reported any other in-service event, injury, or disease or that his coronary artery disease had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current coronary artery disease began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of coronary artery disease is not until at least 1997.  A May 1997 record reveals that the Veteran had coronary artery bypass surgery.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of coronary artery disease complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of coronary artery disease is itself evidence which tends to show that coronary artery disease did not have its onset in service or for many years thereafter.
Furthermore, as the evidence does not show that the Veteran had coronary artery disease manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as coronary artery disease is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed a normal heart, essentially normal chest X-rays, and no associated complaints were made.  Additionally, the Veteran has not reported having a continuity of symptomatology.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of coronary artery disease being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between coronary artery disease and the Veteran's active duty, service connection for coronary artery disease is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of coronary artery disease, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related coronary artery disease to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease/coronary artery disease.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for ischemic heart disease/coronary artery disease is denied.  See 38 U.S.C.A § 5107.  

	3.  Prostate Cancer

The Veteran also asserts that his prostate cancer is related to in-service herbicide agent exposure.  See February 2011 claim.

The question for the Board is whether the Veteran's prostate cancer is related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for prostate cancer is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the diagnosed prostate cancer is related to the Veteran's military service.

As already noted above, the Board has concluded that the evidence does not support a finding that the Veteran was exposed to herbicide agents during service.  Consequently, service connection on a presumptive basis is not warranted.  

The evidence also does not show that the Veteran's prostate cancer is otherwise related to his military service.  The Veteran has not reported incurring any other event, injury, or disease in service other than herbicide agents exposure.  He also has not reported that the onset of his prostate cancer was during service.  

His March 1969 pre-induction and December 1971 separation examination both revealed a clinically normal genitourinary system.  In his reports of medical history, the Veteran denied frequent or painful urination.  There is no indication of any prostate cancer complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating prostate cancer as having its onset during the Veteran's military service or as being otherwise related to his military service.  Except for his contended herbicide agent exposure, the Veteran has not reported any other in-service event, injury, or disease or that his prostate cancer had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current prostate cancer began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of prostate cancer is not until 2011 when a February 2011 record shows that a biopsy revealed cancer.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of prostate cancer complaints, symptoms, or findings for over four decades between the Veteran's military service and the earliest evidence of prostate cancer is itself evidence which tends to show that prostate cancer did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of prostate cancer being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between prostate cancer and the Veteran's active duty, service connection for prostate cancer is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of prostate cancer, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related prostate cancer to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for prostate cancer is denied.  See 38 U.S.C.A § 5107.  


	4.  Sleep Apnea

The Veteran also asserts that his sleep apnea is related to his military service.  See February 2013 claim. 

The question for the Board is whether the Veteran's currently diagnosed sleep apnea is related to his military service.

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for sleep apnea is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the diagnosed sleep apnea is related to the Veteran's military service.

The evidence does not show that the Veteran's sleep apnea is related to his military service; he has not reported incurring any event, injury, or disease.  As discussed above, exposure to herbicide agents has not been shown and the Board need not consider whether sleep apnea is related to such reported exposure.  He also has not reported that the onset of his sleep apnea was during his military service.  

His March 1969 pre-induction and December 1971 separation examination both revealed clinically normal pertinent systems.  In his reports of medical history, the Veteran denied frequent trouble sleeping.  He did complain of insomnia in May 1971; however, there is no indication of any sleep apnea complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating sleep apnea as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran has not reported incurring any in-service event, injury, or disease or that his sleep apnea had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current sleep apnea began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of sleep apnea is not until 2005-2006.  An August 2005 record shows complaints of extreme daytime somnolence, while the first diagnosis was in 2006.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of sleep apnea is itself evidence which tends to show that sleep apnea did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of sleep apnea being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of sleep apnea, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related sleep apnea to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A § 5107.  


	5.  Deviated Nasal Septum

The Veteran asserts that his deviated nasal septum is related to breathing in spores from sand during a bad sandstorm while stationed at Fort Bliss.  See January 2017 Hearing Transcript (T.) at 22.  

The question for the Board is whether the Veteran's deviated nasal septum is related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a deviated nasal septum is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the diagnosed deviated nasal septum is related to the Veteran's military service.

His March 1969 pre-induction and December 1971 separation examination both revealed a clinically normal nose.  In his reports of medical history, the Veteran denied nose trouble and bone, joint, or other deformity.  There is no indication of any deviated nasal septum complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating a deviated nasal septum as having its onset during the Veteran's military service or as being otherwise related to his military service.  He has not reported incurring any event, injury, or disease other than the reported sandstorm.  The Veteran testified that as far as he knows, he was diagnosed during service.  T. at 23.  However, the Veteran's treatment records are silent for any opinion relating a deviated nasal septum to his military service.  There are no complaints in his STRs or post-service treatment records of any injury resulting from a sandstorm during service.  The fact that the Veteran had a clinically normal nose on examination at the time of his separation from his service weighs against a finding that his deviated nasal septum began during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current deviated nasal septum began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of a deviated nasal septum is not until 2006.  See July 2006 sleep medicine consult.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of deviated nasal septum complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of a deviated nasal septum is itself evidence which tends to show that a deviated nasal septum did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of a deviated nasal septum being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a deviated nasal septum and the Veteran's active duty, service connection for a deviated nasal septum is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of a deviated nasal septum, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related a deviated nasal septum to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a deviated nasal septum.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a deviated nasal septum is denied.  See 38 U.S.C.A § 5107.  


	6.  Bilateral Hearing Loss 

The Veteran asserts that his bilateral hearing loss is related to military noise exposure.  See T. at 25.  As he is service-connected for tinnitus, in-service acoustic trauma is conceded.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The question for the Board is whether the Veteran's currently diagnosed bilateral hearing loss is related to his conceded in-service acoustic trauma.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for bilateral hearing loss is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the diagnosed bilateral hearing loss is related to the Veteran's military service.

The evidence does not show that the Veteran's bilateral hearing loss is related to his in-service acoustic trauma.  His March 1969 pre-induction and December 1971 separation examination both revealed clinically ears.  The 1969 examination included audiogram findings, which did not reveal a bilateral hearing loss disability as defined by VA.  In this regard, it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Consequently, the Board has considered the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Considering the Veteran's hearing acuity under both ISO-ANSI and ASA units, he did not have bilateral hearing loss at entrance to service.  The 1971 separation examination revealed his hearing acuity as 15/15 in whispered voice testing.  In his reports of medical history, the Veteran denied hearing loss.  There is no indication of any bilateral hearing loss complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating bilateral hearing loss as having its onset during the Veteran's military service or as being otherwise related to his military service.  The Veteran was afforded a VA examination in December 2012.  Examination revealed a bilateral hearing loss disability as defined by VA.  The examiner noted that the Veteran reported using hearing protection most of the time during service.  The Veteran also reported recreational noise exposure of motorcycles without hearing protection.  The examiner noted that the Veteran had normal hearing in March 1969 and that the whispered voice testing in December 1971 had no scientific reliability or validity and would not be considered when rendering an opinion.  The examiner opined that the Veteran's hearing loss was not as not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran reported that he was not sure when the onset of his hearing loss occurred.  The examiner opined that as there was no evidence to support his claim that hearing loss was related to military service due to lack of valid audiogram at separation, and because the Veteran was unable to provide a clear nexus between the onset of his hearing loss and his military service, it was deemed less likely than not that the current hearing loss was related to his military service.  

No medical professional has provided any opinion relating the Veteran's current bilateral hearing loss to his military service.  As noted by the VA examiner, the Veteran himself is unsure of when his hearing loss began.  The examiner's negative opinion is uncontradicted and is supported by a thorough rationale that considers the Veteran's records as well as his own reports that he was not sure of when his hearing loss began.  Therefore, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  None of the Veteran's statements during this appeal have placed the onset of his current bilateral hearing loss as being during his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current bilateral hearing loss began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of a bilateral hearing loss disability as defined by VA is not until the 2012 VA examination.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for over four decades between the Veteran's military service and the earliest evidence of bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had bilateral hearing loss manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination report of medical history showed that he denied hearing loss.  Additionally, the Veteran has not reported having a continuity of symptomatology.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of bilateral hearing loss being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of bilateral hearing loss, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiner's opinion than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the 2012 VA examiner.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A § 5107.  

	7.  Skin Disorder

The Veteran also asserts that his skin disorder is related to in-service herbicide agent exposure.  See, e.g., May 2012 claim.  

The question for the Board is whether the Veteran's currently diagnosed seborrheic keratosis is related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a skin disorder is not warranted.  In this case, the preponderance of the evidence weighs against a finding that a diagnosed skin disorder is related to the Veteran's military service.

As already noted above, the Board has concluded that the evidence does not support a finding that the Veteran was exposed to an herbicide agent during service.  Consequently, service connection as due to herbicide agent exposure is not warranted.  
The evidence also does not show that the Veteran's skin disorder is otherwise related to his military service.  The Veteran has not reported incurring any other event, injury, or disease in service other than herbicide agents exposure.  He also has not reported that the onset of any current skin disorder was during his military service.  

His March 1969 pre-induction and December 1971 separation examination both revealed clinically normal skin.  In his reports of medical history, the Veteran denied skin diseases.  There is no indication of any skin disorder complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating a currently diagnosed skin disorder as having its onset during the Veteran's military service or as being otherwise related to his military service.  Except for his contended herbicide agent exposure, the Veteran has not reported any other in-service event, injury, or disease or that a currently diagnosed skin disorder had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current skin disorder began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of skin disorder complaints is not until 2012 when the Veteran filed his claim; a January 2013 record showed a diagnosis of seborrheic keratosis.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of skin disorder complaints, symptoms, or findings for over four decades between the Veteran's military service and the earliest evidence of a skin disorder is itself evidence which tends to show that a skin disorder did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of a skin disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between a skin disorder and the Veteran's active duty, service connection for a skin disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of a skin disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related a skin disorder to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder is denied.  See 38 U.S.C.A § 5107.  

	8.  Tremors

The Veteran also asserts that he has tremors that are related to in-service herbicide agent exposure.  See, e.g., May 2012 claim.  

The question for the Board is whether the Veteran has tremors; and, if so, whether such are related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for tremors is not warranted.  In this case, while the Veteran has reported having tremors, the preponderance of the evidence weighs against a finding of a confirmed diagnosis of a disorder manifested by tremors.    

His March 1969 pre-induction and December 1971 separation examination both revealed a clinically normal neurologic system.  In his reports of medical history, the Veteran denied neuritis; paralysis; and epilepsy or fits.  There is no indication of any tremor complaints, treatment, or diagnosis during the Veteran's military service.  

Post-service treatment records have shown minimal tremor on examination.  See, e.g., April 2013 primary care note.  Other records have shown that the Veteran denied having tremors.  See, e.g., October 2014, June 2015, and April 2016 treatment records.  No confirmed diagnosis of tremors or of a disorder manifested by tremors has been shown.  At his hearing, when asked if he was diagnosed with tremors, the Veteran testified that "Yeah, I start shaking a lot of times."  T. at 29.  He testified that he did not have any "real treatment for that."  Id.  Even when considering the Veteran's reports, and the showing of minimal tremors on examination, a confirmed diagnosis of a disorder manifested by tremors has not been shown.  The Veteran has not reported what specific diagnosis he has to account for his tremors.  The Veteran does not have the medical training or expertise needed to ascertain the cause of tremors, although he is certainly capable of observing them; his opinion in this regard therefore lacks probative value.  Consequently, the overall evidence of record fails to support a finding that the Veteran currently has, or has ever had, a disorder manifested by tremors since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  

At no time since the Veteran filed his claim for service connection for tremors in May 2012 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tremors.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tremors is denied.  See 38 U.S.C.A §5107.

	9.  Cataracts

The Veteran also asserts that his cataracts are related to in-service herbicide agent exposure.  See, e.g., May 2012 claim.

The question for the Board is whether the Veteran's cataracts are related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for cataracts is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the currently diagnosed cataracts are related to the Veteran's military service.

As already noted above, the Board has concluded that the evidence does not support a finding that the Veteran was exposed to herbicide agents during service.  Consequently, service connection as due to herbicide agent exposure is not warranted.  

The evidence also does not show that the Veteran's cataracts are otherwise related to his military service.  The Veteran has not reported any other event, injury, or disease in service or that the onset of his cataracts was during service.  

His March 1969 pre-induction and December 1971 separation examination both revealed clinically normal eyes and ophthalmoscopic.  In his March 1969 report of medical history, the Veteran reported eye trouble; no details were provided.  In his December 1971 separation report of medical history, he denied eye trouble.  It was noted that the Veteran had vision in both eyes.  There is no indication of any cataract complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating currently diagnosed cataracts as having their onset during the Veteran's military service or as being otherwise related to his military service.  A June 2014 record shows that the Veteran had senile cataracts; such does not indicate that they are related to his military service.  Except for his contended herbicide agent exposure, the Veteran has not reported any other in-service event, injury, or disease or that his currently diagnosed cataracts had their onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current cataracts began during service or are otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of cataracts is not until 2011.  See October 2011 ophthalmology consult.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of cataract complaints, symptoms, or findings for four decades between the Veteran's military service and the earliest evidence of cataracts is itself evidence which tends to show that cataracts did not have their onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of cataracts being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between cataracts and the Veteran's active duty, service connection for cataracts is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of cataracts, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related cataracts to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  
Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for cataracts.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for cataracts is denied.  See 38 U.S.C.A § 5107.

	10.  Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran also asserts that his peripheral neuropathy of the bilateral lower extremities is related to in-service herbicide agent exposure.  See, e.g., May 2012 claim.

The question for the Board is whether the Veteran's peripheral neuropathy of the bilateral lower extremities is related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the currently diagnosed peripheral neuropathy are related to the Veteran's military service.

As already noted above, the Board has concluded that the evidence does not support a finding that the Veteran was exposed to herbicide agents during service.  Consequently, service connection as due to herbicide agent exposure is not warranted.  

The evidence also does not show that the Veteran's peripheral neuropathy of the bilateral lower extremities is otherwise related to his military service.  The Veteran has not reported incurring any other event, injury or disease in service, or that his peripheral neuropathy began during service.  

His March 1969 pre-induction and December 1971 separation examination both revealed clinically normal lower extremities.  In his reports of medical history, the Veteran denied neuritis.  There is no indication of any peripheral neuropathy complaints, treatment, or diagnosis during the Veteran's military service.  

None of his records contain any opinion relating peripheral neuropathy of the bilateral lower extremities as having its onset during the Veteran's military service or as being otherwise related to his military service.  A May 2016 record shows that the Veteran had diabetes mellitus with painful sensory neuropathy, suggesting that his peripheral neuropathy is associated with his diabetes mellitus, type II.  At his hearing, the Veteran testified that his peripheral neuropathy started "a little bit after" he was diagnosed with diabetes.  T. at 30.  Except for his contended herbicide agent exposure, the Veteran has not reported any other in-service event, injury, or disease or that his currently diagnosed peripheral neuropathy of the bilateral lower extremities had its onset during service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current peripheral neuropathy of the bilateral lower extremities began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of peripheral neuropathy of the bilateral lower extremities is not until at least 2007 when the Veteran was diagnosed with diabetes mellitus, type II as per his testimony.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of peripheral neuropathy of the bilateral lower extremities complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of peripheral neuropathy of the bilateral lower extremities is itself evidence which tends to show that peripheral neuropathy of the bilateral lower extremities did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had peripheral neuropathy of the bilateral lower extremities manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as peripheral neuropathy is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed normal lower extremities and no associated complaints were made.  Additionally, the Veteran has not reported having a continuity of symptomatology.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

The overall evidence of record weighs against a finding of peripheral neuropathy of the bilateral lower extremities being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between peripheral neuropathy of the bilateral lower extremities and the Veteran's active duty, service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of peripheral neuropathy of the bilateral lower extremities, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related peripheral neuropathy of the bilateral lower extremities to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.  See 38 U.S.C.A § 5107.

Separately, the Board notes that the veteran is service connected for bilateral lower extremity radiculopathy, affecting the same anatomic areas, and a determination on the ratings for those disabilities will be made following the pending remand requests described below.

	11.  Acquired Psychiatric Disorder

The Veteran also asserts that he has an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), that is related to his military service.  The Veteran has reported in-service stressors of witnessing a suicide in basic training; seeing someone run over by a truck in Korea; and holding a missile while someone was fixing in in Korea.  See July 2014 psychiatry consult.  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).  Although no attempts to corroborate the Veteran's in-service stressors have been made, as discussed below, no medical professional has diagnosed PTSD related to any reported stressors.  Consequently, a remand for corroboration of the Veteran's stressors is not necessary.

The question for the Board is whether the Veteran has an acquired psychiatric disorder that is related to his military service. 

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for an acquired psychiatric disorder is not warranted.  In this case, the preponderance of the evidence weighs against a finding that a currently diagnosed acquired psychiatric disorder is related to the Veteran's military service.

The evidence does not show that any diagnosed acquired psychiatric disorder is related to the Veteran's military service or began during his service.  His March 1969 pre-induction and December 1971 separation examination both revealed a clinically normal psychiatric system.  In his reports of medical history, the Veteran denied frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; and nervous trouble of any sort.  There is no indication of any psychiatric disorder complaints, treatment, or diagnosis during the Veteran's military service.  

Post-service treatment records have shown diagnoses of history of PTSD; adjustment disorder; unspecified depressive disorder; unspecified anxiety disorder; rule out bipolar disorder; and disruptive mood dysregulation.  See, e.g., February 2014 treatment record; April and July 2014 psychiatry consults.  However, the evidence does not show that such are related to his military service.  None of his records contain any opinion relating a currently diagnosed acquired psychiatric disorder as having its onset during the Veteran's military service or as being otherwise related to his military service.  A statement from his mother received in November 2011 indicates that the Veteran had a changed personality when he was discharged from service.  While the Veteran's mother is competent and credible to report such, her statement does not show that a currently diagnosed psychiatric disorder began during service.  No medical professional has provided any such opinion.

With regards to his reported stressors, the July 2014 psychiatry consult shows that the Veteran reported that he was not involved in combat.  As noted above, he reported his in-service stressors in that consultation.  This record shows that the Veteran wanted to be "diagnosed with PTSD" so that he could raise his service-connected disability rating to 100 percent.  No diagnosis of PTSD was rendered.  A September 2014 record reveals that the Veteran had a "persistent claim of 'PTSD.'"  It shows that the Veteran denied being distressed by concrete recall of military experience.  None of the Veteran's treatment records contain a diagnosis of PTSD related to a specific reported in-service stressor.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current acquired psychiatric disorder began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of an acquired psychiatric disorder is not until 2003 when the Veteran was diagnosed with depression.  See March 2003 record.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of acquired psychiatric disorder complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of an acquired psychiatric disorder is itself evidence which tends to show that an acquired psychiatric disorder did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of an acquired psychiatric disorder being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between an acquired psychiatric disorder and the Veteran's active duty, service connection is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of an acquired psychiatric disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the Veteran's treatment providers that have not related an acquired psychiatric disorder to his military service than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.  See 38 U.S.C.A § 5107.


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the claim of service connection for COPD, the Veteran has reported that such is related to Valley Fever.  See July 2013 Supplemental Claim for Compensation.  A March 2014 letter shows that it was likely that the Veteran could have contacted Valley Fever during his exposure time in Texas at Ft. Bliss.  It was noted that the Veteran did have COPD.  Although this record does not specifically relate COPD to such exposure, it does raise the possibility.  Therefore, the Board concludes that a remand is necessary to provide a VA examination to determine the etiology of his COPD.  

Regarding the rating claims, the Board must reconsider them in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations of musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from May 2014 for the lumbar spine and from December 2015 for the knees and elbows, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examinations are thus necessary under 38 C.F.R. § 3.159(c)(4). 

Since the examination for the Veteran's spine will likely contain information pertinent to his bilateral lower extremity radiculopathy associated with his lumbar spine disability, those claims must also be remanded.  As the Veteran's claim for a TDIU is intertwined with these claims being remanded, it too must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the Tennessee Valley VA Healthcare System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed COPD.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed COPD had its onset in service or is related to his military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the March 2014 medical statement that the Veteran could have contracted Valley Fever during service.  

3.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected lumbar spine, bilateral lower extremity radiculopathy, bilateral elbow, and bilateral knee disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine, bilateral lower extremity radiculopathy, bilateral elbow, and bilateral knee disabilities.  

For the Veteran's lumbar spine and bilateral lower extremity radiculopathy, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

iv) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

For the Veteran's elbows, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss impairment of supination and pronation, to include specifically limitation of supination; limitation of pronation; and loss of (bone fusion).

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

For the Veteran's knees, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then, after ensuring that the requested examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	L. Barstow, Counsel

Copy mailed to:  Collin A. Douglas, Agent



Department of Veterans Affairs


